                        Case MDL No. 2814 Document 231 Filed 02/20/20 Page 1 of 2

                                                                                                         FILED
                                                                                               CLERK, U.S. DISTRICT COURT



                                               UNITED STATES JUDICIAL PANEL                         02/20/2020
                                                            on
                                                MULTIDISTRICT LITIGATION                     CENTRAL DISTRICT OF CALIFORNIA
                                                                                                   AP
                                                                                               BY: ___________________ DEPUTY




             IN RE: FORD MOTOR CO. DPS6 POWERSHIFT
             TRANSMISSION PRODUCTS LIABILITY
             LITIGATION                                                                                  MDL No. 2814



                                                   (SEE ATTACHED SCHEDULE)



                                      CONDITIONAL TRANSFER ORDER (CTO í39)



             On February 2, 2018, the Panel transferred 75 civil action(s) to the United States District Court for
             the Central District of California for coordinated or consolidated pretrial proceedings pursuant to 28
             U.S.C. § 1407. See 289 F.Supp.3d 1350 (J.P.M.L. 2018). Since that time, 430 additional action(s)
             have been transferred to the Central District of California. With the consent of that court, all such
             actions have been assigned to the Honorable Andre Birotte, Jr.

             It appears that the action(s) on this conditional transfer order involve questions of fact that are
             common to the actions previously transferred to the Central District of California and assigned to
             Judge Birotte.

             Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
             Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
             Central District of California for the reasons stated in the order of February 2, 2018, and, with the
             consent of that court, assigned to the Honorable Andre Birotte, Jr.

             This order does not become effective until it is filed in the Office of the Clerk of the United States
             District Court for the Central District of California. The transmittal of this order to said Clerk shall
             be stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
             Panel within this 7íday period, the stay will be continued until further order of the Panel.



                                                                    FOR THE PANEL:
                                              Feb 20, 2020


                                                                    John W. Nichols
                               02/20/2020
I hereby attest and certify on _________                            Clerk of the Panel
that the foregoing document is full, true
and correct copy of the original on file in
my office, and in my legal custody.

CLERK U.S. DISTRICT COURT
CENTRAL
C N      DISTRICT
            S     OF CALIFORNIA

DEPUTY CLERK
        Case MDL No. 2814 Document 231 Filed 02/20/20 Page 2 of 2




IN RE: FORD MOTOR CO. DPS6 POWERSHIFT
TRANSMISSION PRODUCTS LIABILITY
LITIGATION                                                           MDL No. 2814



                   SCHEDULE CTOí39 í TAGíALONG ACTIONS



 DIST       DIV.     C.A.NO.      CASE CAPTION


CALIFORNIA EASTERN

  CAE        2       20í00245     Bardin v. Ford Motor Company 2:20-cv-01648-AB(FFMx)

CALIFORNIA NORTHERN

  CAN        4       20í00720     Sheth v. Ford Motor Company 2:20-cv-01649-AB(FFMx)
